AMENDMENT NO. 1 AND CONSENT TO FIRST AMENDED & RESTATED CREDIT AGREEMENT

This Amendment No. 1 and Consent to First Amended & Restated Credit Agreement
(this “Amendment”), dated as of December 1, 2014, is by and among Williams
Partners L.P., a Delaware limited partnership (“WPZ”), Northwest Pipeline LLC, a
Delaware limited liability company (“NWP”), Transcontinental Gas Pipe Line
Company, LLC, a Delaware limited liability company (“TGPL”, and together with
WPZ and TGPL, the “Borrowers”, the Lenders party hereto, and Citibank, N.A., as
administrative agent for the Lenders (the “Administrative Agent”).

WHEREAS, the Borrowers, the Lenders, the Administrative Agent and the Issuing
Banks are parties to that certain First Amended and Restated Credit Agreement
dated as of July 31, 2013 (the “Credit Agreement”; the capitalized terms of
which are used herein unless otherwise defined herein);

WHEREAS, Access Midstream Partners, L.P. (“Access”), Access Midstream Partners
GP, L.L.C., VHMS LLC, WPZ and Williams Partners GP LLC have entered into an
Agreement and Plan of Merger, dated as of October 24, 2014 (as amended, modified
or otherwise supplemented, the “Merger Agreement”; the transactions contemplated
by the Merger Agreement and each other transaction related thereto,
collectively, the “Merger”);

WHEREAS, Access shall be the surviving entity of the Merger (the “Permitted
Successor”);

WHEREAS, after consummation of the Merger (the date of such consummation, the
“Merger Closing Date”), the Permitted Successor will be renamed Williams
Partners L.P. (“Post-Transaction WPZ”);

WHEREAS, Access is party to a secured revolving credit agreement (the “Existing
ACMP Credit Agreement”) and has issued senior unsecured notes (the “Existing
ACMP Notes”);

WHEREAS, at the request of the Borrowers, the Required Lenders have agreed to
amend the Credit Agreement and provide certain consents under the Credit
Agreement in respect of the Merger as provided for herein.

NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

AGREEMENT

Section 1. Consent to the Credit Agreement.

The Required Lenders agree, notwithstanding any term or provision in the Credit
Agreement or any other Loan Document, as follows, so long as (x) the Existing
ACMP Credit Agreement has been terminated (or will be terminated on the Merger
Closing Date), all obligations thereunder have been (or will be on the Merger
Closing Date) satisfied in full (other than any letters of credit deemed to be
issued under the Credit Agreement on the Merger Closing Date and any contingent
expense reimbursement, indemnification and similar obligations that survive the
repayment in full of the obligations), and arrangements have been made for the
substantially concurrent release of all liens thereunder, (y) each of the
guarantees of the indebtedness under the ACMP Notes has been terminated (or will
be terminated on the Merger Closing Date) and (z) the Administrative Agent shall
have received a duly executed acknowledgement of the Permitted Successor in
substantially the form of Exhibit A hereto on the Merger Closing Date:

(a) The Merger is expressly permitted under the Credit Agreement and each other
Loan Document without any further action, waiver, consent or agreement by the
Administrative Agent, the Arrangers, any other agent or any Lender from time to
time party hereto; provided that, for the avoidance of doubt, the Borrowers
shall be required to comply with Section 6.07 of the Credit Agreement,
notwithstanding the consent specified in this Section 1(a).

(b) Liens under the Existing ACMP Credit Agreement that are released on the
Merger Closing Date shall not constitute Liens for purposes of the Credit
Agreement or any other Loan Document, it being understood that Post-Transaction
WPZ shall use commercially reasonable efforts to cause to be made all filings
reasonably required to evidence such terminations.

(c) For the avoidance of doubt, publicly available filings in respect of
guaranties under the Existing ACMP Notes that are released on the Closing Date
shall not constitute guarantees for purposes of Section 5.09 of the Credit
Agreement or any other provision in the Credit Agreement or any other Loan
Document, it being understood that Post-Transaction WPZ shall use commercially
reasonable efforts to cause to be made all filings reasonably required to
evidence such terminations.

(d) The Merger shall constitute a Specified Acquisition.

Section 2. Amendments to Credit Agreement. As of the Merger Closing Date and
upon delivery of an Acknowledgement substantially in the form of Exhibit A
hereto, the Credit Agreement shall be deemed amended as follows:

(a) The definition of “Partnership Agreement” in Section 1.01 is amended to read
as follows:

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Access Midstream Partners, L.P. (f/k/a Chesapeake
Midstream Partners, L.P.), dated as of August 3, 2010, as amended pursuant to
Amendment No. 1, dated as of July 24, 2012, as amended pursuant to Amendment
No. 2, dated as of December 20, 2012, as further modified from time to time.

(b) The definition of “Senior Notes” in Section 1.01 is amended to read as
follows:

“Senior Notes” means all senior notes issued by WPZ constituting Material
Indebtedness.

Section 3. Conditions to Effectiveness. This Amendment shall become effective
(the “Effective Date”) when the Administrative Agent shall have received
counterparts of this Amendment duly executed by the Borrowers and the Required
Lenders.

Section 4. Representations and Warranties. Each Borrower hereby represents and
warrants that, as of the Effective Date that:

(a) This Amendment has been duly executed and delivered by such Borrower and
constitutes a legal, valid and binding obligation of such Borrower, enforceable
against such Borrower in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(b) The execution, delivery and performance by such Borrower of this Amendment
do not contravene (i) such Borrower’s organizational documents or (ii) any
material law or any restriction under any material agreement binding on such
Borrower and will not result in or require the creation or imposition of any
Lien prohibited by the Credit Agreement.

Section 5. Effect of Loan Document.

(a) The Credit Agreement and the Loan Documents remain in full force and effect,
as amended hereby, and nothing herein shall act as a waiver of any of the
Administrative Agent’s or Lenders’ rights under the Loan Documents, as amended,
however denominated. After the Effective Date, any reference to the Credit
Agreement in any Loan Document shall be a reference to the Credit Agreement, as
amended by this Amendment.

(b) This Amendment is a Loan Document for the purposes of the provisions of the
other Loan Documents. Without limiting the foregoing, any breach of
representations and warranties under this Amendment may be a Default or Event of
Default under other Loan Documents as provided therein.

Section 6. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York and the applicable laws of the
United States of America.

Section 7. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Transmission by facsimile
or electronic transmission (i.e., pdf) of an executed counterpart of this
Amendment shall be deemed to constitute due and sufficient delivery of such
counterpart.

[REMAINDER OF THE PAGE IS INTENTIONALLY LEFT BLANK]

1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
Effective Date.

 
WILLIAMS PARTNERS L.P.
by: Williams Partners GP LLC, its General Partner
By:       /s/ Peter S. Burgess
Name:  Peter S. Burgess
Title:    Treasurer
NORTHWEST PIPELINE LLC
By:      /s/ Peter S. Burgess
Name:  Peter S. Burgess
Title:    Treasurer
TRANSCONTINENTAL GAS PIPE LINE COMPANY, LLC
By:      /s/ Peter S. Burgess
Name:  Peter S. Burgess
Title:    Treasurer
 

2

3

  CITIBANK, N.A., Individually and as Administrative Agent and as Issuing Bank
By: /s/ Lisa Huang Name: Lisa Huang Title: Vice President

4

  BARCLAYS BANK PLC, Individually and as an Issuing Bank By: /s/ May Huang Name:
May Huang Title: Assistant Vice President

5

  JPMORGAN CHASE BANK, N.A, Individually and as an Issuing Bank By: /s/ Muhammad
Hasan Name: Muhammad Hasan Title: Vice President

6

  THE BANK OF NOVA SCOTIA, Individually and as an Issuing Bank By: /s/ Mark
Sparrow Name: Mark Sparrow Title: Director

7

  THE ROYAL BANK OF SCOTLAND PLC, Individually and as an Issuing Bank By: /s/
Brian Smith Name: Brian Smith Title: Authorized Signatory

8

  WELLS FARGO BANK, N.A, Individually and as an Issuing Bank By: /s/ Larry
Robinson Name: Larry Robinson Title: Managing Director

9

  BANK OF AMERICA, N.A, By: /s/ Ronald E. McKaig Name: Ronald E. McKaig Title:
Managing Director

10

  USB AG, STAMFORD BRANCH By: /s/ Lana Gifas Name: Lana Gifas Title: Treasurer
By: /s/ Jennifer Anderson Name: Jennifer Anderson Title: Associate Director

11

  CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, Individually and as an Issuing
Bank By: /s/ Page Dillehunt Name: Page Dillehunt Title: Managing Director By:
/s/ Michael Willis Name: Michael Willis Title: Managing Director

12

  ROYAL BANK OF CANADA, as Lender By: /s/ Mark Lumpkin, Jr. Name: Mark Lumpkin,
Jr. Title: Authorized Signatory

13

  COMPASS BANK, as Lender By: /s/ Kathleen J. Bowen Name: Kathleen J. Bowen
Title: Senior Vice President

14

  US BANK NATIONAL ASSOCIATION, as Lender By: /s/ John Prigge Name: John Prigge
Title: Vice President

15

  TORONTO DOMINION (NEW YORK) LLC By: /s/ Masood Fikree Name: Masood Fikree
Title: Authorized Signatory

16

  DNB BANK ASA, GRAND CAYMAN BRANCH By: /s/ BjÆrn E. Hammerstad Name: BjÆrn E.
Hammerstad Title: Senior Vice President By: /s/ Stian Lovseth Name: Stian
Lovseth Title: First Vice President

17

  MIZUHO BANK, LTD Individually and as an Issuing Bank By: /s/ Leon Mo Name:
Leon Mo Title: Authorized Signatory

18

  BOKF, N.A. By: /s/ J. Nick Cooper Name: J. Nick Cooper Title: V. P.

19

  CREDIT SUISSE AG, Cayman Islands Branch By: /s/ Nupur Kumar Name: Nupur Kumar
Title: Authorized Signatory By: /s/ Samuel Miller Name: Samuel Miller Title:
Authorized Signatory

20

  BANK OF TOKYO-MITSUBISHI UFJ, LTD By: /s/ Todd Vaubel Name: Todd Vaubel Title:
VP

21

  DEUTSCHE BANK AG NEW YORK BRANCH By: /s/ Virginia Cosenza Name: Virginia
Cosenza Title: Vice President By: /s/ Andreas Bubenzer-Paim Name: Andreas
Bubenzer-Paim Title: Director

22

  MORGAN STANLEY BANK, N.A. By: /s/ Michael King Name: Michael King Title:
Authorized Signatory

23

24

  SUMITOMO MITSUI BANKING CORPORATION By: /s/ James D. Weinstein Name: James D.
Weinstein Title: Managing Director     EXHIBIT A     FORM OF ACKNOWLEDGMENT

This ACKNOWLEDGEMENT (this “Acknowledgment”), dated as of [ ], is made by Access
Midstream Partners, L.P., a Delaware limited partnership (as its name may change
from time to time, the “Permitted Successor”). All capitalized terms not defined
herein shall have the meaning ascribed to them in the Amendment (as defined
below), as applicable.

WHEREAS, Williams Partners L.P., a Delaware limited partnership (“Williams
Partners”), Northwest Pipeline LLC, a Delaware limited liability company
(“NWP”), Transcontinental Gas Pipe Line Company, LLC, a Delaware limited
liability company (“TGPL”, and together with Williams Partners and TGPL, the
“Borrowers”), the Lenders from time to time party thereto, and Citibank, N.A.,
as Administrative Agent (the “Administrative Agent”) are party to (i) a First
Amended and Restated Credit Agreement, dated as of July 31, 2013 (as amended,
supplemented and otherwise modified, the “Credit Agreement”) and (ii) an
Amendment No. 1 and Consent, dated December 1, 2014, by and among the Borrowers,
the Lenders party thereto and the Administrative Agent (the “Amendment”);

WHEREAS, the Required Lenders have consented to the Merger on the terms and
conditions as specified in the Amendment;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Permitted Successor hereby acknowledges
and agrees as follows:

AGREEMENT

Section 1. Acknowledgment.

(a) The Permitted Successor hereby (i) acknowledges that, as the survivor of the
Merger, the principal owing under, and any premium and interest owing under, and
the performance or observance of every covenant of WPZ in, the Credit Agreement
to be performed or observed on the terms and subject to the conditions set forth
in the Credit Agreement are, in each case, obligations of the Permitted
Successor and (ii) expressly assumes all obligations of Williams Partners under
the Credit Agreement and the other Loan Documents. Further, the Permitted
Successor hereby confirms and agrees that the Loan Documents are, and shall
continue, on and after the effectiveness of this Acknowledgement, to be, in full
force and effect in accordance with their respective terms and are, effective as
of the effectiveness of this Acknowledgement, ratified and confirmed by the
Permitted Successor in all respects.

(b) Williams Partners shall cease to be a “Borrower” for all purposes of the
Credit Agreement and the other Loan Documents, and the Permitted Successor shall
be a “Borrower” thereunder for all purposes. The Permitted Successor hereby
confirms its acceptance of, and consents to, all covenants, representations and
warranties, indemnities, and other terms and provisions of the Credit Agreement
and the other Loan Documents.

(c) From and after the date hereof, all references in the Credit Agreement and
the other Loan Documents to a “Borrower” or to “WPZ” shall, in each case, mean a
reference to the Permitted Successor in its capacity as a “Borrower.”

Section 2. Effect of Loan Document.

(a) The Credit Agreement and the Loan Documents remain in full force and effect,
and nothing herein shall act as a waiver of any of the Administrative Agent’s,
Lenders’ or Issuing Banks’ rights under the Loan Documents, however denominated.

(b) This Acknowledgment is a Loan Document for the purposes of the provisions of
the other Loan Documents.

Section 3. Governing Law. This Acknowledgement shall be governed by and
construed in accordance with the laws of the State of New York and the
applicable laws of the United States of America.

Section 4. Representations and Warranties of the Permitted Successor. The
Permitted Successor hereby represents and warrants, as of the Merger Closing
Date, as follows:

(a) The execution and delivery of this Acknowledgement, and the performance of
the transactions contemplated by this Acknowledgement and by the Credit
Agreement, as modified by this Acknowledgement, are within the powers of the
Permitted Successor, have been duly authorized by all necessary applicable
action of each, and do not contravene (i) the organizational documents of the
Permitted Successor or (ii) any law or any contractual restriction under any
material agreement binding on or affecting the Permitted Successor and will not
result in or require the creation or imposition of any Lien prohibited by the
Credit Agreement.

(b) No material authorization or approval or other action by, and no notice to
or filing with, any Governmental Authority is required for the due execution,
delivery and performance by the Permitted Successor of this Acknowledgment, or
for the consummation of transactions contemplated by the Credit Agreement, as
modified hereby.

(c) This Acknowledgement has been duly executed and delivered by the Permitted
Successor, and without limitation to the other provisions hereof, the Loan
Documents constitute the legal, valid and binding obligations of the Permitted
Successor, enforceable against the Permitted Successor in accordance with their
respective terms, except as such enforceability may be limited by bankruptcy
insolvency, reorganization, receivership, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

Section 5. Counterparts. This Acknowledgment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Transmission by facsimile or electronic transmission (i.e., pdf) of an executed
counterpart of this Agreement shall be deemed to constitute due and sufficient
delivery of such counterpart.

[SIGNATURE PAGE FOLLOWS]

25

IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgement to be
duly executed and delivered by their respective duly authorized officers as of
the Effective Date.

ACCESS MIDSTREAM PARTNERS, L.P., a Delaware limited partnership

by: Access Midstream Partners GP, L.L.C., a Delaware limited liability company

By:
Name:
Title:


26